           Case 1:21-cr-00117-TFH Document 39 Filed 06/23/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA               :
                                       :
      v.                               :       CRIMINAL NO. 21-CR-117 (TFH)
                                       :
                                       :
ALEX HARKRIDER                         :


              DEFENDANT’S MOTION TO MODIFY BOND CONDITIONS



      Mr. Alex Harkrider, through his attorney, Kira Anne West, respectfully

requests that this Honorable Court modify his conditions of release. Specifically,

Mr. Harkrider asks the Court to remove the condition of electronic location

monitoring. On April 26, 2021, after lengthy argument, this Court released the

defendant with very strict conditions of release. Since his release, he has been on

house arrest with location ankle monitoring. This monitoring costs Mr. Harkrider

$110 each month. Mr. Harkrider lives on a small pension from the Government

which he receives for his total disability from his time serving overseas with the

Marines. This is a financial, emotional and physical hardship for Mr. Harkrider.

Argument

      This Court may recall that in the pleadings filed by Mr. Harkrider more than

two months ago for his release of detention, undersigned counsel argued that “Mr.

Harkrider is not a man prone to violence and is not a danger to the community as is
                                           1
        Case 1:21-cr-00117-TFH Document 39 Filed 06/23/21 Page 2 of 3




evidenced by the BWC footage, his behavior before, during and after his arrest,

and the proffered testimony at the detention hearing.” This Court expressed

concern that Mr. Harkrider would not follow this Court’s orders laid out in the

release paperwork. Now, nearly two months later, this Court should no longer

have any reservations about Mr. Harkrider’s ability to follow the orders of the

Court or any other government agency. Mr. Harkrider has a perfect record of

compliance with Pretrial. See, Dkt. #38, Pretrial report from June 11, 2021. Just

as Mr. Harkrider previously cooperated with the FBI when they arrested him at his

home, since his release he has been completely compliant with his Pretrial Officer,

Luke Salcedo. In fact, Mr. Salcedo has urged undersigned counsel to file this

motion asking for a release from electronic monitoring. Mr. Salcedo has visited

Mr. Harkrider in his home and found Mr. Harkrider completely compliant.

Specifically, Mr. Salcedo indicates that Mr. Harkrider is an ideal candidate for

volunteer work in his community. Mr. Harkrider is willing to volunteer anywhere

in his Carthage, Texas community. Mr. Harkrider has a long history of successful

volunteerism in his community.

      According to Mr. Salcedo, he can effectively supervise, monitor and report

compliance on Mr. Harkrider just as effectively without the electronic location

monitoring. This can be done by telephone contacts, email, text and continued

home visits. Mr. Salcedo is available for testimony and questioning by the Court.
                                          2
           Case 1:21-cr-00117-TFH Document 39 Filed 06/23/21 Page 3 of 3




Conclusion

         Mr. Harkrider can effectively be monitored by Pretrial Services without

electronic monitoring. There is no threat to the community posed by Mr. Harkrider

which is evidenced by his perfect record of compliance since his release. The

combination of conditions that were ordered when Mr. Harkrider was initially

released, without the electronic monitoring, would assure this Court of the safety

of the community and his presence at trial.

                                              Respectfully submitted,

                                              KIRA ANNE WEST



                                      By:               /s/
                                              Kira Anne West
                                              DC Bar No. 993523
                                              712 H Street N.E., Unit 509
                                              Washington, D.C. 20002
                                              Phone: 202-236-2042
                                              kiraannewest@gmail.com
                                              Attorney for Mr. Harkrider


                                 CERTIFICATE OF SERVICE

         I hereby certify on the 23rd day of June, 2021, a copy of same was delivered to the

parties of record, by email pursuant to the Covid standing order and the rules of the Clerk of

Court.

                                                          /S/

                                                     Kira Anne West


                                                 3
